Title: [Diary entry: 19 May 1798]
From: Washington, George
To: 

19. Morning—Clear, Wind Southerly and Mer. at 55. About 8 Oclock in the forenoon Mrs. Washington & Myself sat out on a visit to Hope Park & the Federal City. Got to the former to Dinner and remained there until Morning when we proceeded to the City. Dined at Mr. Thos. Peter’s & remained there until Wednesday, and then went to Mr. Laws & remained there until friday when we sat out on our return home & called at Mount Eagle to take our leave of the Revd. Mr. Fairfax who was on the point of Embarking for England. The weather during this time was as follow—20th. a brisk Southerly wind & Cool. 21. Appearances of Rain & very warm. 22. Warm & still greater shew for Rain but none fell. 23. Wind still Southerly—Clouds gathering from all quarters and in the Afternoon a very fine Rain. 24. Warm—Southerly Wind & moderate Rain in the Afternoon.